Case 1:17-cv-01154-CFC Document 267 Filed 05/21/19 Page 1 of 5 PageID #: 2811




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  CEPHALON, INC., EAGLE
  PHARMACEUTICALS, INC., AND
  TEVA PHARMACEUTICALS
  INTERNATIONAL GMBH,                        Case No. 1:17-cv-01154-CFC
                                             (Consolidated)
                      Plaintiffs,
                                             CONFIDENTIAL –
              v.                             FILED UNDER SEAL
  SLAYBACK PHARMA LIMITED
  LIABILITY, COMPANY, et al.,

                       Defendant.



 DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ LETTER TO JUDGE CONNOLLY
                 REGARDING DISCOVERY DISPUTE

Dated: May 14, 2019
                                          James M. Lennon (#4570)
                                          DEVLIN LAW FIRM LLC
Of Counsel:                               1306 N. Broom Street, 1st Floor
                                          Wilmington, DE 19806
Nicole Stafford (pro hac vice)            Phone: (302) 449-9010
Aden Allen (pro hac vice)                 jlennon@devlinlawfirm.com
Shyamkrishna Palaiyanur (pro hac vice)
WILSON SONSINI GOODRICH & ROSATI
PROFESSIONAL CORPORATION                  Attorneys for Defendant Mylan
900 South Capital of Texas Highway        Laboratories Limited
Las Cimas IV, Fifth Floor
Austin, TX 78746-5546
Tel: (512) 338-5400
nstafford@wsgr.com
aallen@wsgr.com
spalaiyanur@wsgr.com

Dennis D. Gregory (pro hac vice)
WILSON SONSINI GOODRICH & ROSATI
PROFESSIONAL CORPORATION
1301 Avenue of the Americas, 40th Floor
New York, NY 10019
(212) 999-5899
dgregory@wsgr.com
Case 1:17-cv-01154-CFC Document 267 Filed 05/21/19 Page 2 of 5 PageID #: 2812




Dear Judge Connolly,

Defendants Mylan, Apotex, Slayback, and Fresenius Kabi (collectively, “Defendants”) oppose
the relief requested in Plaintiffs’ discovery dispute letter (D.I. 260). Plaintiffs’ letter does not
seek relief that is appropriate under the Court’s “discovery dispute” procedure. Plaintiffs’ letter
is largely a rehash of relief that Plaintiffs previously requested and were denied at the March 12,
2019 hearing. See Exs. A, B (D.I. 243-244); Ex. C (Hr’g Tr. at 39:20-40:6). As before,
Plaintiffs seek to preclude substantial portions of Defendants experts’ opinions at trial, even
though the Court’s scheduling order does not permit such requests prior to the pre-trial order
(D.I. 207 at ¶14 (“All in limine requests and responses thereto shall be set forth in the proposed
pretrial order.”). As in their prior motion, Plaintiffs are once again requesting the exclusion of
evidence and argument, ostensibly on discovery grounds, based on mere speculation of how that
evidence might be used at trial, without addressing the mandatory Pennypack factors. See Abbott
Labs v. Lupin Ltd., 2011 WL 1897322, at *3-5 (D. Del. May 19, 2011). The Court should reject
Plaintiffs’ proposed order as untimely and contrary to law.

I.     The Court Previously Denied Plaintiffs’ Request to Identify Specific Combinations

Plaintiffs already asked this Court to “narrow [Defendants’] invalidity combinations” to those
references identified under certain headings in Defendants’ expert reports. 1 However, the Court
explained at the March 12 conference that “I’m not going to limit the combinations. I’m
going to do it by number of references.” Ex. C at 39:20-40:6 (emphasis added). Plaintiffs’
attempt to re-raise this issue only wastes Court resources by relitigating an issue that has been
decided and is contrary to existing law.

Plaintiffs demand that Defendants’ experts rely only on portions of their expert reports under
specific headings but provide no explanation as to why that should be the case. As Defendants
previously explained, Plaintiffs ignore sections of Defendants’ expert reports that, for example,
discuss motivations to combine, expectation of success, and other elements of the obviousness
analysis. See, e.g., Ex. B (opinions expressed in Section VI, VII, X.A., and XI.A.).

Contrary to Plaintiffs’ arguments, there is no artificial and mechanical “combination of
references” requirement. The Supreme Court explicitly rejected such a rule in KSR Int'l Co. v.
Teleflex Inc., 550 U.S. 398 (2007). Instead, the Supreme Court’s “cases have set forth an
expansive and flexible approach” to obviousness. The Court explained that “[t]he obviousness
analysis cannot be confined by a formalistic conception of the words teaching, suggestion,
and motivation, or by overemphasis on the importance of published articles and the explicit
content of issued patents.” Id. at 419. Plaintiffs’ requirement that Defendants “must identify
(1) the specific portions of [the] references that would have been modified or combined, and (2)
any motivation to modify or combine [references]” reflects Plaintiffs’ profound
misunderstanding of the law of obviousness and the text of Defendants experts’ reports. Each

1
 The similarity between the relief requested in the March 12 hearing and in the present dispute is
reflected by the proposed orders, which are substantively identical. Compare Ex. D (March 12
Proposed Order) with D.I. 260-3.



                                                    -1-
Case 1:17-cv-01154-CFC Document 267 Filed 05/21/19 Page 3 of 5 PageID #: 2813




prior art reference must be read “as a whole,” and the reports are replete with reasons why a
POSA would have been motivated to develop the claimed inventions and how a POSA would
have done so.

None of the caselaw Plaintiffs rely on supports their position. First, in ActiveVideo, the Federal
Circuit affirmed the district court grant of JMOL on the basis that the expert opinions “were
conclusory and lacked factual support.” See ActiveVideo Networks v. Verizon Comms., 694 F.3d
1312, 1327-28 (Fed. Cir. 2012). Likewise, in Innogenetics, defendant’s expert failed to opine on
a motivation to modify the prior art. Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1373–74
(Fed. Cir. 2008). Neither case applies here because Defendants’ expert reports explain in detail
the prior art that invalidates the asserted claims and the motivation to modify those references.

II.   The Court’s Order Does Not Preclude Defendants from Relying on Additional
References to Prove the State of the Art and Rebut Secondary Considerations

Defendants complied with the Court’s March 12, 2019 Order, which required Plaintiffs to cut the
number of asserted claims down to 25 2 and Defendants “to identify no more than 40 prior art
references on which they can rely to prove their invalidity claims” (the “Order”). Ex. C at 45:17-
19. After the March 12 hearing, Plaintiffs served six expert reports on validity and secondary
considerations totaling more than 2000 pages and citing more than 150 additional references
(many of which were disclosed for the first time in Plaintiffs’ expert reports). Plaintiffs now
request the Court to prohibit Defendants from using any additional references to respond to these
arguments. This is both unfair and unwarranted. Plaintiffs also seek to preclude references that
serve to demonstrate the state of the art. This is not consistent with the Court’s ruling or with
Plaintiffs’ own actions. During the discussion relating to how best to reduce the number of prior
art references in this case, Defendants repeatedly stated that any reduction should not preclude
the use of additional references for background purposes and showing the state of the art at the
time. See, e.g., id. at 32:8-33:10 (explaining distinction between “background references” and
“invalidating references” and that Defendants could limit references “within the 50 invalidating
references realm”). Thus, the Court ordered Defendants to identify 40 invalidating prior art
references with no limitation on the number of background references or references needed to
rebut secondary considerations.

Controlling case law also recognizes the difference between a prior art reference that “defin[es] a
combination for obviousness,” and prior art that “can legitimately serve to document the
knowledge that skilled artisans would bring to bear in reading the prior art identified as
producing obviousness” (i.e. a background reference). Ariosa Diags v. Verinata Health, Inc.,
805 F.3d 1359, 1365 (Fed. Cir. 2015); Genzyme Therapeutic Prods. v. Biomarin Pharm. Inc.,
825 F.3d 1360, 1369 (Fed. Cir. 2016) (references not identified in IPR petition “can legitimately
serve to document the knowledge that skilled artisans would bring to bear in reading the prior art
identified as producing obviousness Moreover, the cases cited by Plaintiffs are inapposite
because (1) those cases were motions to strike from expert reports references that were not
previously raised, and (2) the references were used not as background but instead to show

2
  By carefully selecting the claims that are still being asserted Plaintiffs effectively only
eliminated one claim limitation—thus not narrowing the case to any significant degree.



                                                      -2-
Case 1:17-cv-01154-CFC Document 267 Filed 05/21/19 Page 4 of 5 PageID #: 2814




invalidity of a specific claim limitation. Here, Plaintiffs have not moved to strike but seek an
advisory order, and Defendants properly identified the background references its experts may
rely on prior to the submission of the expert reports. Plaintiffs’ attempt to preclude testimony
regarding the state of the art and to rebut secondary considerations is therefore inappropriate.

III.   Plaintiffs’ Request to Strike Portions of the Yates Report is Unwarranted.

Plaintiffs’ request to strike portions of Dr. Yates’ expert report is a motion in limine, not a
discovery dispute and should be barred by the Court’s Scheduling Order, which provides that
motions in limine are to be presented with the pretrial order. Regardless, there is no basis for
striking these portions of Dr. Yates’ Report, which directly support Defendants’ invalidity
defenses. Each of the Paragraphs Plaintiffs seek to strike relate to a declaration submitted by
Plaintiffs to the Patent Office to overcome prior art (¶¶ 127-148) and misstatements made in
the ’021 Patent that bendamustine would not have been expected (prior to the date of the patent)
to be safely used to treat CLL and NHL in renally impaired patients (¶¶128-158). These
statements go to the heart of the arguments Plaintiffs used to overcome prior art and obviousness
rejections at the patent office to obtain issuance of their patents, and therefore are directly related
to the invalidity of these patents. Microsoft Corp. v. i4i Ltd., 564 U.S. 91, 110 (2011)(“[I]f the
PTO did not have all the material facts before it, its considered judgment may lose significant
force.”); Am. Hoist & Derrick Co. v. Sowa & Sons Co., 725 F.3d 1350, 1359-60 (Fed. Cir. 1984).
For instance, Paragraphs 127-148 point out that Eagle submitted a 37 C.F.R. § 1.132 declaration
of Eagle’s Chief Scientific Officer, Steven L. Krill, to the Patent Office to overcome certain
rejections based on prior art. Ex. E. The declaration contained statements designed to support
Eagle’s argument to the Patent Office that certain prior art taught away from the concept of
lower volume, shorter infusions of bendamustine, going so far as to state that “[p]rior to the
invention described in the ’090 Application, it was thought that fast-infusion of low-volume,
high-concentration bendamustine formulations was practically impossible and dangerous for the
patient.” Id. at ¶9). This declaration was relied on by the Patent Office in allowing many of the
patents at issue here. However,                     ,                       with an entirely different
characterization of the same prior art—stating instead that the studies reported in these prior art
references would indicate that a fast, low-volume, high-concentration administration of
bendamustine
                       ” but never brought this to the attention of the Patent Office. Ex. F at 4. Dr.
Yates should be entitled to opine on these topics, which go directly to invalidity, because they
refute Plaintiffs’ assertions of nonobviousness and patentability. That the statements in Dr.
Yates’ Opening Report also support inequitable conduct do not make them any less relevant to
invalidity. 3

3
 The allegations of inequitable conduct/unclean hand are not a surprise. Plaintiffs admit Apotex
pled inequitable conduct/unclean hands in its answer. Once Defendants had additional facts
supporting the inequitable conduct/unclean hands defense from discovery they provided detailed
contentions that explain at length and with particularity the who, what, when, where, and how of
the material misrepresentations and omissions committed before the Patent Office.



                                                     -3-
Case 1:17-cv-01154-CFC Document 267 Filed 05/21/19 Page 5 of 5 PageID #: 2815




                                             Sincerely,

                                             DEVLIN LAW FIRM LLC

                                             By:     s/James M. Lennon/
                                                     James M. Lennon




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on May 14, 2019 to the counsel of record for plaintiffs via electronic mail.


                                                     s/James M. Lennon/
                                                     James M. Lennon




                                                   -4-
